Citation Nr: 0032596	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
strain of the sacrospinalis muscles with degenerative joint 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
strain of the sacrospinalis muscles with degenerative joint 
disease, currently evaluated as 40 percent disabling, and 
denied service connection for disability of the feet, knees 
and legs.  A timely notice of disagreement and substantive 
appeal were received only as to the claim for an increased 
rating, therefore, the claim for service connection for 
disability of the feet, knees and legs is not before the 
Board at this time.  See 38 C.F.R. § 20.200 (2000).

The veteran, in a July 1998 written statement, seems to have 
raised a claim for entitlement to a total rating based upon 
individual unemployability.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issue on appeal and therefore would have no effect on whether 
a rating in excess of 40 percent for strain of the 
sacrospinalis muscles with degenerative joint disease is 
warranted.  Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The veteran asserts that he is entitled to an increased 
rating for service-connected strain of the sacrospinalis 
muscles with degenerative joint disease, currently evaluated 
as 40 percent disabling.  Of particular note, a review of the 
statement of accredited representative in appealed case 
(equivalent of VA Form 646), dated in September 1999, shows 
that it was argued that although the veteran's back 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral strain), he had symptomatology that was 
appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome).  In essence, it is 
argued that he has intervertebral disc syndrome that is 
related to his service-connected strain of the sacrospinalis 
muscles with degenerative joint disease.  However, he is not 
service-connected for intervertebral disc syndrome, or any 
neurological impairment of the extremities.  In this regard, 
although the veteran was afforded a VA examination of his 
spine in September 1998, it does not appear that he has been 
afforded a VA neurological examination.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that if the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
an advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In this case, in view of the 
argument that the veteran has neurological symptoms which 
have not been accounted for, and which are more appropriately 
evaluated under Diagnostic Code 5293, the Board has 
determined that a remand is required so that the veteran may 
be afforded a VA neurological examination.  

In addition, in the September 1999 statement of accredited 
representative in appealed case (equivalent of VA Form 646), 
it was argued that, "The evidence of record confirms that 
the veteran has been treated regularly for his service 
connected back condition."  However, a review of the claims 
file shows that no records of current treatment for back 
symptoms are currently associated with the claims file.  On 
remand, the veteran should be requested to identify all 
health care providers who have treated him for his back 
symptoms, followed by an attempt to obtain these records.

The Board also notes that in a December 1996 written 
statement, the veteran reported treatment at the Park Ridge 
Hospital in Chattanooga, Tennessee, earlier that month.  The 
RO attempted to develop these records by letter to the 
hospital dated on December 31, 1996, but no response was 
received.  The veteran is therefore advised that the VA was 
unable to secure those records.  

Finally, a review of the veteran's claim, received in July 
1998, shows that the veteran argues that he cannot work due 
to his strain of the sacrospinalis muscles with degenerative 
joint disease.  With regard to the possibility of an 
extraschedular evaluation, it does not appear that the 
veteran has been notified that it is his ultimate 
responsibility to furnish  employment records in support of 
his claim.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
On remand, the veteran should be afforded an opportunity to 
supplement his claim with any additional employment records.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers, who have 
provided treatment for his strain of the 
sacrospinalis muscles with degenerative 
joint disease which are not currently 
associated with the claims file.  In 
particular, the RO should make an effort 
to ensure that all relevant records of VA 
treatment have been obtained for review, 
including all records of treatment from 
the VA Medical Centers in Nashville, 
Tennessee, and Murfreesboro, Tennessee, 
as well as all records of treatment from 
the VA Outpatient Clinic in Chattanooga, 
Tennessee.  Any additional evidence 
received should be associated with the 
claims folder.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

2.  The veteran should be afforded a 
comprehensive VA neurological examination 
of the spine to determine the severity of 
the veteran's service-connected strain of 
the sacrospinalis muscles with 
degenerative joint disease, and the 
etiological relationship, if any, between 
the veteran's service-connected strain of 
the sacrospinalis muscles with 
degenerative joint disease and any 
intervertebral disc syndrome (IDS) or 
neurological impairment of his 
extremities.  Specifically, if it is 
determined that the veteran has IDS, or 
neurological impairment of his 
extremities, the examiner should make the 
following determinations: 1) whether it 
is at least as likely as not that the 
veteran's IDS, or neurological impairment 
of his extremities, was caused  by his 
service-connected strain of the 
sacrospinalis muscles with degenerative 
joint disease; 2) if the examiner finds 
that no such etiological relationship 
exists, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected strain of the sacrospinalis 
muscles with degenerative joint disease 
has aggravated his IDS and/or any or 
neurological impairment of his 
extremities; and 3) if aggravation is 
found, the examiner is requested to 
quantify the degree of additional 
disability to the IDS and/or or 
neurological impairment of his 
extremities, resulting from aggravation 
by the service-connected strain of the 
sacrospinalis muscles with degenerative 
joint disease (if this cannot reasonably 
be done, the examiner should so state).  
All indicated tests and studies should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
association with any examination.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth. 

3.  In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated. If it has been determined that 
the veteran's IDS and/or neurological 
impairment of his extremities were not 
caused or aggravated by his service-
connected strain of the sacrospinalis 
muscles with degenerative joint disease, 
the examiner is requested to restrict the 
above-referenced findings to the 
disability caused by the service-
connected strain of the sacrospinalis 
muscles with degenerative joint disease.  
If this cannot reasonably be done, the 
examiner should so state.

4.  The veteran should be advised that he 
has the ultimate responsibility of 
furnishing employment records.  

5.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claim.  
If the veteran has or can obtain evidence 
that establishes that his service-
connected strain of the sacrospinalis 
muscles with degenerative joint disease 
is more severe that his current 
evaluation reflects, or that this 
disability renders him unemployable, that 
evidence must be submitted by him to the 
RO.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should then readjudicate the 
claim, to include consideration of 1) the 
applicability of Diagnostic Code 5293 and 
2) an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2000).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



